TOWNSEND, District Judge
(orally). The articles in question were reeds assessed for duty under paragraph 206 of the act of 1897 as “reeds manufactured from rattans,” and claimed by the importers in their protest to b.e free as “reeds unmanufactured,” under paragraph 700 of said act. The action of Judge Lacombe in the case of Foppes v. Magone (C. C.) 48 Fed. 570, in directing a verdict for the importers disposes of the question presented herein. The articles are not cut in lengths, and have only been so stripped of enamel as to transform them from rattan into a reed, leaving the inner portion intact. The decision of the board of general appraisers is affirmed.